Citation Nr: 1820057	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic maxillary sinusitis (sinusitis).

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of bilateral eye ulcer removal surgery (including blurred vision, watery eyes, and eye scar tissue).

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of broken bones in the right side of the face/eyebrow.

5.  Whether new and material evidence has been received to reopen a claim for service connection for headaches associated with residuals of broken bones in the right side of the face/eyebrow.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2018, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to an increased rating for sinusitis and entitlement to service connection for a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied service connection for residuals of bilateral eye ulcer removal surgery.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the May 2009 rating decision relates to the basis for the prior denial of the claim for service connection for residuals of bilateral eye ulcer surgery.

3.  In a May 2009 rating decision, the RO denied service connection for residuals of broken bones in the right side of the face/eyebrow.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision

4.  No additional evidence has been received since the May 2009 rating decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for residuals of broken bones in the right side of the face/eyebrow.

5.  In a May 2009 rating decision, the RO denied service connection for headaches associated with residuals of broken bones in the right side of the face/eyebrow.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision

6.  No additional evidence has been received since the May 2009 rating decision that relates to an unestablished fact that is necessary to substantiate the claim for service connection for headaches associated with residuals of broken bones in the right side of the face/eyebrow.




CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied the claim for residuals of bilateral eye ulcer removal surgery is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the May 2009 rating decision is new and material and the claim for service connection for residuals of bilateral eye ulcer removal surgery is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The May 2009 rating decision that denied the claim for residuals of broken bones in the right side of the face/eyebrow is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

4.  New and material evidence to reopen the claim for service connection for residuals of broken bones in the right side of the face/eyebrow has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The May 2009 rating decision that denied the claim for headaches associated with residuals of broken bones in the right side of the face/eyebrow is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

6.  New and material evidence to reopen the claim for service connection for headaches associated with residuals of broken bones in the right side of the face/eyebrow has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks entitlement to service connection for residuals of bilateral eye ulcer removal surgery, residuals of broken bones in the right side of the face/eyebrow, and headaches associated with residuals of broken bones in the right side of the face/eyebrow.  Implicit in these claims is the contention that new and material evidence has been received which is sufficient to reopen previously disallowed claims for these disorders.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Residuals of Bilateral Eye Ulcer Removal Surgery

The Veteran first filed a claim for service connection for residuals of bilateral eye ulcer removal surgery with blurred vision and watery eyes in July 2008.  The RO denied the claim in a May 2009 rating decision.  (In the same decision, the RO granted service connection for a scar on the right upper eyelid stemming from an injury sustained in an in-service motor vehicle accident.)  The Veteran was notified but did not appeal the decision.  Accordingly, the May 2009 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In August 2010, the Veteran filed the instant application to reopen his claim for residuals of bilateral eye ulcer removal.  Along with his claim, he submitted a February 2018 letter from a private eye doctor stating that the Veteran had received ongoing eye care for the past 12 years.  The doctor noted that the Veteran had a history of in-service injuries to both eyes, and stated: "It is possible that the corneal scarring on his left eye and the resulting irregular tear film surface could lead to irritation."  Although specific, current diagnoses were not identified in the eye doctor's letter, the Board finds that the evidence submitted since the May 2009 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim-i.e., a current disability and a nexus to service.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

Residuals of Broken Bones in the Right Side of the 
Face/Eyebrow, with Associated Headaches

The Veteran first filed claims for service connection for residuals of broken bones in the right side of the face/eyebrow and associated headaches in July 2008.  The claims were denied in a May 2009 rating decision.  The Veteran was notified but did not appeal the decision.  Accordingly, the May 2009 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  In August 2010, the Veteran filed the instant claims for service connection.

At the time of the May 2009 rating decision, the evidence of record included the Veteran's service treatment records, which revealed that he was involved in a Jeep accident in September 1975 and sustained a right eye laceration (as noted above, he has been awarded service connection for a scar from this incident).  His November 1976 separation examination did not show a history of broken bones or headaches-indeed, his head, face, neck, and scalp were noted to be normal, and no neurological problems were noted.  The RO also considered the Veteran's post-service VA medical records, which revealed no complaints or treatment for broken bones of the face or eyebrow, or headaches.

Relevant evidence received since the May 2009 rating decision includes VA outpatient records demonstrating that the Veteran has been treated for impotence, hypertension, hyperlipidemia, and osteoarthrosis, unspecified.  See CAPRI, "Problem List" (April 2012).  However, there is no indication that the Veteran has been treated for broken bones of the face or eyebrow or headaches during the appeal period.  During his Board hearing, he testified that he had pain in his eyebrow area, and that he could "feel a hole right there where the bone is gone."  Board Hearing Transcript, p. 6 (January 2018).  He also testified that he had pain in his head.  However, he attributed these symptoms to his service-connected sinusitis.  Id. at 7.  (The Veteran's claim for a compensable rating for sinusitis is being remanded for evidentiary development.)

After reviewing the record, the Board finds that the evidence submitted after the May 2009 rating decision is cumulative with respect to the claims for residuals of broken bones in the right side of the face/eyebrow and associated headaches.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  In sum, the Veteran has not submitted any additional lay or medical evidence demonstrating that he has a history of broken bones of the face or eyebrow, nor has he submitted evidence establishing that he has a distinct headache disorder.  Rather, the Veteran himself has testified that his reported symptoms, to include pain on the right side of his face and head, are attributable to his sinusitis.  The RO considered the Veteran's service treatment records and his lay assertions regarding his symptoms in its May 2009 decision.  Thus, this evidence is not new and material.  On review, no subsequent evidence has been received which demonstrates that the Veteran has a current disability manifested by broken bones of the face or eyebrow, or headaches distinct from his sinusitis.

For the reasons discussed above, the Board finds that the evidence received since the May 2009 rating decision with respect to the Veteran's claimed residuals of broken bones in the right side of the face/eyebrow and associated headaches is cumulative.  Although the threshold to reopen a claim is low, it has not been met in this case.  Shade, 24 Vet. App. at 118.


ORDER

The application to reopen the claim for entitlement to service connection for residuals of bilateral eye ulcer removal surgery is granted.

As new and material evidence has not been received, the application to reopen the claim of entitlement to service connection for residuals of broken bones in the right side of the face/eyebrow is denied.

As new and material evidence has not been received, the application to reopen the claim of entitlement to service connection for headaches is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

The Veteran testified that he receives ongoing treatment at the Jacksonville VA Medical Center.  See Board Hearing Transcript, p. 11 (January 2018).  On review, however, the most recent VA medical records associated with the claims file date from April 2012.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  Here, as the missing records are potentially relevant to the claims on appeal, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Additionally, the Veteran identified possible outstanding private treatment records during his Board hearing.  See Board Hearing Transcript, p. 10 (January 2018) (identifying outstanding records from "Wilmington Health").  The AOJ should make appropriate efforts to obtain these records as well.

Service Connection for a Bilateral Eye Disorder

The Veteran contends that he has a current bilateral eye disorder that is related to service.  In February 2009, he underwent a VA examination in which he reported symptoms of runny eyes and blurred vision.  The examiner observed a scar on the right eye with no residuals; however, it does not appear that a thorough examination of the Veteran's eyes was performed.  Notably, in February 2018, the Veteran submitted a letter from his eye doctor indicating ongoing treatment for 12 years for bilateral eye problems.  The doctor noted that the Veteran had a history of an in-service auto accident resulting in a laceration near his right eye requiring sutures, as well as a history of corneal abrasion with associated infection to his left eye.  (These findings are supported by service treatment records dated in March and September 1975.)  The doctor noted that it was "impossible to say with complete accuracy how much these events could be impacting his current complaints," but that "[i]t is possible that the corneal scarring on [the Veteran's] left eye and the resulting irregular tear film surface could lead to irritation."

The Board finds that an updated VA examination is required to ascertain the nature of any current eye problems and the etiology thereof, as the existing evidence of record is insufficient to decide the claim.  Notably, the VA examiner's findings are incomplete, and are based on inaccurate factual premises in light of the in-service evidence of bilateral eye problems and the February 2018 letter from the Veteran's private eye doctor.  For its part, the February 2018 eye doctor's letter fails to identify any specific diagnosis, and therefore cannot be relied upon to issue a final determination.  Thus, a VA examination is required to evaluate any current diagnoses and reconcile the conflicting medical evidence of record.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on incorrect factual premises is not probative).

Increased Rating for Sinusitis

The Veteran last underwent a VA examination for his service-connected sinusitis in October 2012.  Since that time, he has asserted that his symptoms have worsened.  See Board Hearing Transcript, p. 14-16 (January 2018).  Specifically, he testified that he had "four or five, maybe six" episodes of sinusitis per year that were characterized by congestion, pain, and thick mucus discharge.  Id.  In light of the above, the Board finds that an updated VA examination is necessary to ascertain the current severity of this disorder.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from April 2012 to the present.

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records, to include records from Wilmington Health (identified by the Veteran at his Board hearing).  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral eye disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should clarify any current diagnoses pertaining to the Veteran's eyes.  Then, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that any such condition was incurred in or aggravated during service.  The examiner should specifically discuss the in-service evidence of bilateral eye symptoms.  See Service Treatment Records (March 1975 and September 1975) (indicating treatment for left eye corneal abrasion and right eye laceration, respectively).  The examiner should also discuss the February 2018 letter from the Veteran's private eye doctor documenting ongoing treatment for bilateral eye symptoms and a possible nexus to service.

4.  Schedule the Veteran for a VA examination with the appropriate specialist to ascertain the current nature and severity of his service-connected chronic maxillary sinusitis.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  The examiner should specifically address the Veteran's lay contentions regarding the number of sinus attacks he experiences each year, as noted in his Board testimony.

5.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


